Citation Nr: 0534548	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  96-32 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO), which denied service connection for a 
left knee condition.

During the pendency of this appeal, the veteran relocated to 
the jurisdiction of the Hartford, Connecticut, RO.

The veteran provided testimony in support of his appeal at a 
hearing before a hearing officer at the Los Angeles, 
California, RO in October 1998 and at a hearing chaired by 
the undersigned at the same RO, in February 2001.  
Transcripts of both hearings have been made part of his 
claims file.

At his November 1998 hearing, the veteran withdrew the appeal 
of his claims of entitlement to service connection for 
depression and entitlement to an initial compensable rating 
for a right knee disability.

After the issuance of the most recent supplemental statement 
of the case in June 2005, the Board received additional VA 
medical records that have not yet been considered at the 
agency of original jurisdiction (AOJ) level.  However, the 
veteran's representative waived, in a November 2005 
memorandum, the veteran's right to have this evidence 
returned to the AOJ for initial review.


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the matter on appeal.

2.  The veteran does not have a current left knee disability 
that is etiologically related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
residuals of a left knee injury are not met.  38 U.S.C.A. §§ 
1112, 1113, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters-The Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With regard to element (1), the RO sent the veteran VCAA 
notice letters in June 2001 and VA's Appeals Management 
Center (AMC) sent another letter in June 2005.  (A VCAA 
letter sent by the AMC in September 2004 was returned as 
undeliverable.  Thereafter, the AMC was able to find a new, 
current address for the veteran, to which the June 2005 VCAA 
letter was sent.)  The June 2001 and June 2005 VCAA letters 
informed the veteran of the type of information and evidence 
necessary to establish entitlement to service connection.

With regard to elements (2) and (3), the June 2001 and June 
2005 VCAA letters notified the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA, including VA's responsibility to 
secure medical records or records held by any other Federal 
agencies, and to obtain a medical opinion, if deemed 
necessary to make a decision on his claim.

Finally, with respect to element (4), the June 2005 VCAA 
letter asked the veteran to "[s]end us any medical reports 
you have," as well as "any treatment records pertinent to 
your claimed condition."  That letter specifically stated 
that "[i]f you have any evidence in your possession that 
pertains to your claim, please send it to us." 

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-20.  The Court subsequently 
held that delayed notice is generally not prejudicial to a 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

In the present case, any defect with respect to the timing of 
the VCAA notice requirement in the initial adjudication was 
harmless.  The notice was provided by the RO prior to 
issuance of a supplemental statement of the case (SSOC) in 
June 2005, and prior to the transfer of the veteran's case 
back to the Board.

The veteran has had all required notice of the types of 
evidence that would support his claim and has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2005).

In the present case, VA has secured all VA and identified 
pertinent records and has scheduled the veteran for several 
VA medical examinations in order to clarify the etiology of 
the claimed left knee disability.  There is no suggestion on 
the current record that there remains evidence that is 
pertinent to the matter on appeal that has yet to be secured.  
The appeal is thus ready to be considered on the merits.

Applicable legal criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Generally, in order to prove service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).

The determination as to whether the above requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Additionally, if arthritis becomes manifest to a degree of 
10 percent or more during the one-year period immediately 
following a veteran's separation from service, the condition 
may be presumed to have been incurred in service, 
notwithstanding that there is no inservice record of the 
disorder.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Factual background and legal analysis

The service medical records reveal that the veteran had a 
bike accident while on active duty in April 1991, which 
resulted in a laceration of the right knee that was treated 
with sutures.

The service medical records are entirely silent as to 
evidence of any injury to or treatment for the left knee.  
They also do not show a diagnosis of arthritis of the left 
knee at any time.

The report of medical history that the veteran filled out and 
signed before separation in May 1991 indicates, as the only 
injury, that the veteran had received "sti[t]ches in knee 
(gash)" in April 1991.  The report of medical examination of 
the same date was entirely negative regarding any 
symptomatology or disability pertaining to the knees.

In March 1996, the RO granted service connection for a scar 
on the right knee.

There is no competent evidence in the record showing a 
diagnosis of left knee arthritis within the one-year after 
active military service, nor has the veteran claimed that 
that was the case.

On appeal, the veteran contends that the April 1991 inservice 
injury was actually an injury to his left knee and that he 
should therefore be service-connected for the residuals of a 
left knee injury.  His statements before a hearing officer in 
October 1998 and before the undersigned Veterans Law Judge in 
December 2000 essentially reiterated this allegation, which 
is not supported by the record.

In order to obtain medical data that would assist VA in 
resolving this matter (particularly the veteran's allegation 
that the scar he has is on his left knee and that his right 
knee is completely normal), the record shows that VA has 
scheduled the veteran for VA medical examinations on four 
occasions.  Specifically, the veteran was notified of VA 
medical examinations to be conducted in August 1995, November 
1998, September 1999, and July 2002.  The veteran failed to 
report to any medical examination, except for the one of 
November 1998. 

VA outpatient medical records dated in July and August 1995 
reveal the veteran's reported history of having injured his 
left knee during service in 1991.  They also reveal that an 
X-ray of the veteran's left knee was negative and that the 
only abnormality shown on an MRI obtained in July of that 
year was a small peripheral tear of the posterior horn of the 
medial meniscus, with no evidence of cartilaginous 
abnormalities of the femoropatellar or lateromedial knee 
joint.

The report of the November 1998 VA medical examination 
reiterates the veteran's reported history of having injured 
his left knee during service in 1991, when the left pedal of 
his bike allegedly hit against his left knee cap, causing a 
laceration that required sutures.  He also complained of 
pain, weakness, stiffness, swelling, inflammation, 
instability, dislocation, locking, fatigue, and lack of 
endurance in the left knee.

The physical examination of the left knee, however, was 
entirely negative, with no evidence of any functional 
limitation when standing or walking and no evidence of 
erythema, warmth, synovitis, effusion, drainage, instability, 
weakness, or abnormal movement.  Drawer and McMurray tests 
were both negative, bilaterally, and it was noted that the 
range of motion was not affected by pain, fatigue, or 
weakness.  Both knees had normal flexion and extension.  X-
rays of both knees were interpreted as "no abnormality 
demonstrated."  The diagnosis was "status post laceration 
to the left anterior knee."

Because the record still was lacking competent evidence of a 
current disability of the left knee, in addition to evidence 
linking a current left knee disability to the claimed injury 
in service, and also because of the veteran's allegation that 
the service-connected knee should be his left knee, instead 
of his right knee, it is noted that VA ordered the July 2002 
VA medical examination to which, as noted earlier, the 
veteran failed to report.

The veteran is competent to testify to the in-service injury.  
However, the record lacks competent evidence that the claimed 
inservice injury caused a current left knee disability.  In 
fact, as noted from the November 1998 VA medical examination 
report, both knees were noted to be normal, not only in terms 
of their functional capabilities, but radiographically.

The only statements regarding the current manifestation of a 
left knee disability causally related to service are those 
proffered by the veteran.  However, he has not shown, nor 
claimed, that he is a medical professional who has the 
requisite training and knowledge to offer an opinion as to 
medical diagnosis or etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992) (medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and knowledge and require the special knowledge 
and experience of a trained medical professional).  The Board 
is therefore precluded from assigning probative value to his 
opinions in this regard. 

Because there is no competent evidence that the veteran 
currently has a left knee disability that is etiologically 
related to service weight of the evidence is against the 
claim.  

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  As such, 
it must be denied.


ORDER

Service connection for residuals of a left knee injury is 
denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


